Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 11-CV-1651

                        KAMAL JAHANBEIN, APPELLANT,

                                         V.

                    THE NDIDI CONDOMINIUM UNIT OWNERS
                     ASSOCIATION, INC., ET AL., APPELLEES.
                         Appeal from the Superior Court
                          of the District of Columbia
                                (CAB-5755-11)

                     (Hon. Michael Lee Rankin, Trial Judge)

      Laurance J. Ochs, for appellant.
       Ziad P. Haddad, for appellees Ndidi Condominium Owners Association,
Inc. and Jamal Sahri.
(Argued November 28, 2012                           Decided February 27, 2014)


      Before BECKWITH and EASTERLY, Associate Judges, and SCHWELB, Senior
Judge.

      BECKWITH, Associate Judge: Appellant Kamal Jahanbein, a unit owner and

member of the Ndidi Condominium Unit Owners Association, Inc. (the Condo

Association), sued the Condo Association for breach of fiduciary duty and sued

Jamal Sahri, a fellow unit owner, for negligence, after the water pipes in Mr.
                                          2

Sahri‟s unit burst and allegedly damaged Mr. Jahanbein‟s unit. Both the Condo

Association and Mr. Sahri moved to compel arbitration pursuant to D.C. Code

§ 16-4407 (a) (2012 Repl.),1 alleging that the trial court did not have subject matter

jurisdiction because § 15.9 of the Condo Association‟s Bylaws (the Bylaws),

adopted under D.C. Code § 42-1901.01 et seq. (2012 Repl.), constituted an

enforceable agreement that required alternative dispute resolution of Mr.

Jahanbein‟s claims. Mr. Jahanbein opposed the motions, arguing (1) that his

claims against appellees were tort claims, not contract claims, and so the Bylaws

were inapplicable and (2) that with respect to the claim against Mr. Sahri, the

Bylaws did not create a contract between unit owners and Mr. Sahri thus had no

right to compel arbitration of the claim against him. Superior Court Judge Michael

Rankin granted the motions to compel arbitration, and Mr. Jahanbein appealed to

this court. For the reasons explained below, we affirm in part, reverse in part, and

remand for further proceedings.


                               I.      Background


      Kamal Jahanbein owned and lived in Unit 2 of the seven-unit Ndidi

      1
          D.C. Code § 16-4407 (a) requires that when a person can “show[] an
agreement to arbitrate” and that another “refu[ses] to arbitrate pursuant to the
agreement,” the court “shall . . . order the parties to arbitrate unless it finds that
there is no enforceable agreement to arbitrate.”
                                        3

Condominium building located at 1210 V Street, N.W., in Washington, D.C.

Jamal Sahri owned Units 4 and 6 in the same complex. On January 19, 2009,

water pipes burst in Mr. Sahri‟s Unit 6, allegedly causing damage to Mr.

Jahanbein‟s unit and to common areas of the complex.            According to Mr.

Jahanbein, a contractor calculated the costs of this damage—excluding the costs

from damage to Mr. Jahanbein‟s personal property and living expenses incurred

during the time his unit was uninhabitable—to exceed $15,000. Mr. Jahanbein

alleged that the Condo Association failed to pay him any portion of the insurance

proceeds it received for the damage to account for the amount it collected based on

damage to his unit.2


      Mr. Jahanbein filed a complaint in Superior Court against the Condo

Association and Mr. Sahri alleging (1) breach of fiduciary duty for the Condo

Association‟s failure to turn over insurance proceeds collected on behalf of Mr.

Jahanbein and (2) negligence for Mr. Sahri‟s failure to properly heat his unit,

causing the pipes to burst and damage Mr. Jahanbein‟s unit.        The trial court

dismissed Mr. Jahanbein‟s complaint for lack of subject matter jurisdiction and

granted appellees‟ motions to compel arbitration, concluding that § 15.9 of the

      2
         Mr. Jahanbein claims the Condo Association informed him it was holding
$10,045.00 of the insurance proceeds for “repairs” to Mr. Jahanbein‟s unit but
refused to turn this or any amount over to Mr. Jahanbein upon his request.
                                           4

Bylaws applied to the claims against the Condo Association and that the Bylaws

also “specifically provide[d]” that the arbitration procedures “appl[ied] to disputes

between unit owners.”


                                II.        Analysis


      On appeal, Mr. Jahanbein raises two legal questions: (1) whether the trial

court erred when it read the Bylaws to create an enforceable agreement to arbitrate

between Mr. Jahanbein and each defendant, and (2) whether the court erred in

concluding it had no subject matter jurisdiction. The two questions are related and

involve the question of “arbitrability.”


      “Arbitrability refers to whether the parties agreed to arbitrate a particular

type of issue and is subject to de novo review.” Certain Underwriters at Lloyd’s

London v. Ashland, Inc., 967 A.2d 166, 173 (D.C. 2009). Before compelling

arbitration under District of Columbia law, a court must find that the parties have

an enforceable agreement to arbitrate and that “the underlying dispute between the

parties falls within the scope of the agreement.” Meshel v. Ohev Sholom Talmud

Torah, 869 A.2d 343, 354 (D.C. 2005). For the second part of this inquiry—the

question of “arbitrability”—we have a preference for arbitration such that when

“ambiguity as to whether a matter is within the scope of an arbitrator‟s authority

[exists], any doubts are to be resolved in favor of arbitration.” Hercules & Co. v.
                                          5

Shama Rest. Corp., 613 A.2d 916, 922 (D.C. 1992). This preference is limited,

however, because “arbitration is a matter of contract[,]” and we therefore may not

require a party “to submit to arbitration any dispute which he has not agreed so to

submit.” Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002) (quoting

Steelworkers v. Warrior & Gulf Nav. Co., 363 U.S. 574, 582 (1960)). In addition,

“if the court has „positive assurance‟ that the parties did not intend the dispute sub

judice to be resolved through arbitration, then the court may not compel

arbitration, because to do so would be contrary to the parties‟ agreement.” 2200 M

Street, LLC v. Mackell, 940 A.2d 143, 152 (D.C. 2007).


         A. Mr. Jahanbein and the Condo Association


                1. An Enforceable Agreement To Arbitrate


      Our case law leaves little room to dispute that the Bylaws represent an

agreement between Mr. Jahanbein and the Condo Association. “A condominium

instrument, such as the bylaws, is a contract between the unit owners and the

condominium association.”      1230-1250 Twenty-Third St. Condo. Unit Owners

Ass’n v. Bolandz, 978 A.2d 1188, 1191 (D.C. 2009); see also Burgess v. Pelkey,

738 A.2d 783, 787-88 (D.C. 1999) (“The cooperative instruments, which include

the bylaws and sales agreement, constitute a contract governing the legal

relationship between the cooperative association and the unit owners.”).
                                          6

Condominium bylaws, by statutory definition, are a set of rules “providing for the

self-government of the condominium by an association of all the unit owners.”

D.C. Code § 42-1903.01 (2012 Repl.); see also Johnson v. Hobson, 505 A.2d
1313, 1317 (D.C. 1986) (quoting Hidden Harbour Estates, Inc. v. Norman, 309 So.
2d 180, 181-182 (Fla. Dist. Ct. App. 1975)) (“It is well established that the

governing body of a condominium enjoys broad authority in regulating the affairs

of the property. . . . „[I]nherent in the condominium concept is the principle that to

promote the health, happiness, and peace of mind of the majority of unit owners

since they are living in such close proximity and using facilities in common, each

unit owner must give up a certain degree of freedom of choice which he might

otherwise enjoy in separate, privately owned property.‟”). The Ndidi Bylaws are

not unique in this regard: Section 3, titled “Purpose and Application of Bylaws,”

states that “[t]hese Bylaws . . . provide for the self-government of the

Condominium” and that “[t]he administration and management of the

Condominium and the actions of the Unit Owners and the Unit Owners

Association and its Board of Directors and officers shall be governed by these

Bylaws.”


      It is clear that the Bylaws represent not just an agreement between Mr.

Jahanbein and the Condo Association, but also an enforceable agreement to

arbitrate certain disputes between Mr. Jahanbein and the Condo Association.
                                            7

Section 15.9 of the Bylaws requires alternative dispute resolution to resolve

“disagreements . . . over the meaning, terms, conditions and applicability of . . .

[every Bylaw] provision.”3 Therefore, because the Bylaws constitute a binding

contract between Mr. Jahanbein and the Condo Association and the Bylaws

contain an arbitration clause that applies to every provision therein, the first prong

of the inquiry—whether there exists an enforceable agreement to arbitrate certain

disputes between Mr. Jahanbein and the Condo Association—is satisfied. We

agree with the trial court that such an agreement exists.
      3
          The relevant text of § 15.9 reads:

             Each provision contained in either the Ndidi
             Condominium Declaration or the Ndidi Condominium
             By-Laws shall be deemed to contain a provision to
             submit a disagreement between either the Unit Owners,
             the Unit Owners Association, its Board of Directors or its
             officers over the meaning, terms, conditions and
             applicability of the provision to,
             (a) Negotiation, . . .
             (b) Mediation, . . . ; and finally

             (c) Arbitration. . . .
             A judgment of the Superior Court of the District of
             Columbia shall be rendered upon an award or
             determination made pursuant to this Addendum
             Agreement. This agreement is enforceable as to all
             parties who have agreed to negotiate, mediate or arbitrate
             as acknowledged by their signatures.
                                           8

                2. The Scope of Arbitrable Issues


      Having decided that the Bylaws constitute an enforceable agreement to

arbitrate at least some disputes between Mr. Jahanbein and the Association, we

turn to the question whether this particular dispute falls within the scope of the

arbitration clause. Masurovsky v. Green, 687 A.2d 198, 202 (D.C. 1996). If the

arbitration clause is “susceptible of an interpretation that arbitration is required for

[the] particular dispute . . . the trial court must order arbitration.” Id. (internal

quotation marks and citations omitted).


      The Condo Association contends that Mr. Jahanbein‟s complaint must be

submitted to arbitration because it involves “disagreements” over the “meaning”

and “applicability” of various Bylaw provisions, pursuant to § 15.9 of the Bylaws.

Specifically, in the view of the Condo Association, § 15.9, when read in

conjunction with § 10 of the Bylaws—the section addressing “Insurance,

Destruction, Restoration, Condemnation and Distribution”—requires arbitration in

this case, particularly given our preference for arbitration. Mr. Jahanbein counters

that the Condo Association points to no provision in § 10 that either permits it to

withhold insurance proceeds or otherwise warrants the actions it has taken

following the water damage. In fact, Mr. Jahanbein argues, § 10, silent on the

particular actions at issue in his tort complaint, does not bring his fiduciary duty
                                           9

claim within the purview of the Bylaws at all and so § 15.9‟s arbitration clause is

inapplicable.


      The trial court rejected Mr. Jahanbein‟s claim that his tort-based and

statutory4 breach of fiduciary duty claim against the Condo Association was not

covered by the Bylaws and instead found that the “matter falls squarely within the

subject matter of Section 10 of . . . [the] bylaws, and is therefore subject to the

alternative dispute resolution procedures provided for in Section 15.9 of the same.”

As the Condo Association correctly argues, because § 10 spells out the “duties” of

the Condo Association‟s board members and executives in connection with the

collection and distribution of insurance funds, an interpretation of that Section of

the Bylaws is necessary to determine whether the Condo Association breached its

fiduciary duties under the relevant statute.


      We agree with the trial court‟s ruling that the meaning of “duties” in the

statutory provision depends upon the interpretation of § 10 of the Bylaws. The

fiduciary duties claim against the Condo Association is therefore arbitrable

pursuant to § 15.9‟s requirement that “disagreement[s] over the meaning, terms,
      4
          Mr. Jahanbein claims the fiduciary duty breached by the Condo
Association is based in the D.C. Condominium Act, specifically D.C. Code § 42-
1903.08 (d), which states, “In the performance of duties, an officer or member of
the executive board shall exercise the care required of a fiduciary of the unit
owners.”
                                         10

conditions, and applicability” of a Bylaw provision shall be submitted to

alternative dispute resolution.


      In reaching this conclusion, we look to the Bylaws as a whole to determine

whether Mr. Jahanbein‟s claim against the Condo Association is ultimately a

“disagreement over the meaning, terms, conditions and applicability of” a Bylaw

provision, and therefore within the meaning of § 15.9. See Johnson v. Fairfax Vill.

Condo. Unit Owners Ass’n, 548 A.2d 87, 91 (D.C. 1988). Section 14.2 of the

Bylaws, labeled “Legal Proceedings,” states:


             Failure to comply with any of the terms of the
             Condominium Instruments . . . shall be grounds for relief
             which may include without limiting the same, an action
             to recover any sums due for money damages, . . . [or] any
             other relief provided for in these Bylaws, or any
             combination thereof, and/or any other relief afforded by a
             court of competent jurisdiction, all of which relief may be
             sought by the Association, the Board of Directors, the
             Manager or the Managing Agent, or if appropriate, by an
             aggrieved Unit Owner.
(Emphasis added). Section 14.2 plainly contemplates judicial involvement in some

disputes, including actions brought by “an aggrieved Unit Owner[,]” but only “if

appropriate.”5 Mr. Jahanbein and the Condo Association have agreed, however,

through § 15.9, to read every clause within the Bylaws to contain a “provision to

      5
         The Bylaws do not specify what makes a situation “appropriate” such that
a unit owner like Mr. Jahanbein could bring a judicial action.
                                          11

submit a disagreement . . . over the meaning . . . of the provision” to alternative

dispute resolution.    Through alternative dispute resolution, and not through a

traditional court proceeding, the parties must determine whether the present

conflict creates an “appropriate” case for a unit owner to bring a tort claim in a trial

court.


         Reading the Bylaws as a whole, we conclude that the trial court did not err

in determining that Mr. Jahanbein‟s claims against the Condo Association raised

legitimate questions about the “meaning” or “applicability” of at least § 10 of the

Bylaws, making the claim arbitrable pursuant to § 15.9.


             B. Mr. Jahanbein and Mr. Sahri


         Whether the Bylaws create an enforceable agreement between unit owners is

less clear.6 For Mr. Sahri to succeed in compelling arbitration under the Bylaws,

he must first show that he and Mr. Jahanbein are parties to the contract such that

they may enforce the Bylaws against one another.


         6
          Other jurisdictions, such as Texas, have squarely held that condominium
instruments, such as the declaration and bylaws, do not automatically create a
binding contract between unit owners. See Schindler v. Baumann, 272 S.W.3d
793, 795 (Tex. App. 2008) (affirming a grant of summary judgment on a contract
claim after noting that “nothing in the [condominium declarations] . . . purports to
create a contract between [upstairs and downstairs unit owners in the same
condominium]”).
                                         12

      The Bylaws delineate the rights and obligations of unit owners, and the D.C.

Code requires that “[e]ach unit owner shall comply strictly with the bylaws,” D.C.

Code § 42-2013 (2012 Repl.), but condominium bylaws do not automatically

constitute an enforceable agreement between unit owners.           The D.C. Code

provides that “[f]ailure to comply with any of the [Bylaws] shall be ground for an

action to recover sums due, for damages or injunctive relief, or both,” but this

potential judicial action, while “maintainable by the manager, the administrator,

board of directors or of administration,” can be brought “by an aggrieved unit

owner” only “as specified in the bylaws or in proper case.” D.C. Code § 42-2013

(emphasis added).    Unit owners therefore do not have the automatic right to

enforce the terms of Bylaws against one another, and are not parties to the

“contract” unless the Bylaws provide for this type of relationship and enforcement.


      Pointing to the language in § 15.9 requiring alternative dispute resolution for

“disagreements between either the Unit Owners, the Unit Owners Association, its

Board of Directors or its officers,” Mr. Sahri argues that the Bylaws make clear

that Mr. Jahanbein and Mr. Sahri have agreed to submit disputes to arbitration.

(Emphasis added.) The “between either” language is less than clear, however—

grammatically, the provision is ambiguous as to whether it includes, in addition to

disagreements between individual unit owners and members of the latter

categories, disagreements between two individual unit owners—and we therefore
                                          13

disagree with the trial court‟s conclusion that “[t]he bylaws specifically provide

that the dispute resolution procedures do apply to disputes between unit owners.”


      We find no less ambiguity in other provisions of the Bylaws. Although

§ 7.7.2 provides that “[e]ach Unit Owner shall be responsible for all damage to any

and all other Units . . . resulting from his failure to make any of the repairs required

to be made by him by this Section,” we must first determine that Mr. Sahri and Mr.

Jahanbein have an enforceable agreement to arbitrate before examining whether

the dispute at issue falls within the scope of arbitrable controversies.        If unit

owners were third-party beneficiaries to the contracts that exist between other unit

owners and the Condo Association, it could be possible for Mr. Sahri to enforce

provisions of the Bylaws against Mr. Jahanbein. In order to conclude that Mr.

Sahri is indeed a third-party beneficiary of the Bylaws, however, we would need to

determine that the Bylaws—a set of contractual agreements between Mr. Jahanbein

and the Association—were intended for Mr. Sahri‟s direct benefit.             See Fort

Lincoln Civic Ass’n, Inc. v. Fort Lincoln New Town Corp., 944 A.2d 1055, 1064

(D.C. 2008) (citing German Alliance Ins. Co. v. Home Water Supply Co., 226 U.S.
220, 230 (1912)) (“„Before a stranger can avail himself of the exceptional privilege

of suing for a breach of an agreement, to which he is not a party, he must, at least,

show that it was intended for his direct benefit.‟”) Read “as a whole to determine

whether the third party‟s benefit under the contract is intended or incidental,”
                                          14

Western Union Tel. Co. v. Massman Const. Co., 402 A.2d 1275, 1277 (D.C. 1979),

the Bylaws appear intended primarily and directly to benefit the Condo

Association and not a third-party unit owner, despite the incidental benefits a third-

party unit owner might find in its provisions. Accordingly, Mr. Sahri cannot

enforce those provisions against Mr. Jahanbein as a third-party beneficiary, and

must show that he is a direct party to the Bylaws in order to compel arbitration in

this dispute.


      Nothing in the Bylaws assures us that the unit owners are direct parties to

each other‟s agreements with the Condo Association. Although we do employ a

presumption in favor of arbitration in light of ambiguities, Hercules, 613 A.2d at

922, that presumption “attaches only after the trial court has determined that a

valid agreement to arbitrate exists.” Masurovsky, 687 A.2d at 205 (emphasis

added). “Put another way, „the scales tip in favor of arbitration when we construe

an arbitration clause, but only after we find, as an initial matter, that an enforceable

arbitration clause exists.‟” Id. (quoting Adamovic v. METME Corp., 961 F.2d 652,

654 (7th Cir. 1992) (internal citations omitted)). No such clause exists in the Ndidi

Bylaws as it relates to disputes between unit owners, and we discern no basis for

concluding that the Condo Association has any interest in how two owners

resolve a dispute of this kind.
                                          15

      Mr. Sahri argues that we should compel arbitration nonetheless, as § 15.9

makes clear that “disagreement[s] . . . over the . . . applicability of the [Bylaws‟]

provision[s]” should be submitted to alternative dispute resolution.      “[I]t is up to

the courts,” however, “not arbitrators, to adjudicate the validity of an arbitration

clause. Regardless of what authority [the agreement] purported to confer on the

arbitrator, the validity of the arbitration clause itself [is] for the court to decide.”

Keeton v. Wells Fargo Corp., 987 A.2d 1118, 1122 (D.C. 2010).


      Because we fail to find sufficient certainty in the ambiguous provisions of

the Bylaws to compel arbitration between the unit owners in this case, we need not

reach the “scope of arbitrable issues” step of our analysis with respect to Mr.

Jahanbein‟s claim against Mr. Sahri.


                              III.       Conclusion


      For the foregoing reasons, we uphold the trial court‟s determination that Mr.

Jahanbein‟s claim against the Condo Association is arbitrable.            Because the

Bylaws constitute an enforceable contract between Mr. Jahanbein and the Condo

Association and because Mr. Jahanbein‟s fiduciary duty claim falls within the

scope of the Bylaws, Mr. Jahanbein‟s claim against the Condo Association was

properly dismissed by the Superior Court and can be submitted to alternative

dispute resolution. We disagree, however, with the trial court‟s determination that
                                        16

the Bylaws constitute an enforceable agreement to arbitrate the dispute between

Mr. Jahanbein and Mr. Sahri. We therefore affirm the judgment of the Superior

Court with respect to the claim against the Condo Association but reverse and

remand for further proceedings with respect to the claim against Mr. Sahri.


                                             So ordered.